Porter, J.
delivered the opinion of the This case is in all respects similar to 1 *117that iust decided against Lanna, so far there-J ° 7 fore as it respects the plaintiff and defendant, it . must receive the same udgment. J °
But as between the defendant and the ties cited in warranty, there is no evidence the price at which they sold to the defendant, nor any proof of the actual value of the premises at this time apart from the improvements made thereon, and for which compensation will be made out of the proceeds of the sale; as between these therefore no judgment can be given.
It is therefore ordered, adjudged and decreed, that the judgment of the district court be annulled, avoided and reversed, and pro. ceeding to give such judgment as in our opinion ought to have been given in the court below, it is ordered, adjudged and decreed, that unless the defendant within three days from the notification of the judgment pay to the plaintiff the sum of eleven thousand five hundred and twelve dollars with costs, that the premises mentioned in the petition be seized and sold to satisfy the said sum with costs in both courts. But it is further ordered, that the sheriff on receiving the proceeds of said sale, shall not pay *118them over to the plaintiff but that he shall bring r ° them into court, to be paid to the plaintiff and defendant as the said court may direct, on proof |je jng made to it, how much of the proceeds of said sale arises from the lot independant of the improvements placed on it by the defendant.
Moreau Sf Cuvillier for the plaintiff, Denis for the defendant.